                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

JOYCE HILL                                                        CIVIL ACTION

VERSUS                                                            NO. 18-622

SOCIAL SECURITY ADMINISTRATION                                    SECTION AA@ (3)

                                           ORDER

       The Court, having considered the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and the lack of any objections thereto, hereby approves the

Magistrate Judge's Findings and Recommendation and adopts it as its opinion.   Accordingly,

       IT IS ORDERED that the Defendant’s Motion to Dismiss [Doc. #11] is GRANTED and

the plaintiff's complaint be and is hereby DISMISSED WITH PREJUDICE.

       December 10, 2018


                                            _________________________________
                                            UNITED STATES DISTRICT JUDGE
